DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/25/2021 have been entered.  Claims 16-37 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 31-35 have been withdrawn from consideration.  Claim 25 has been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 21, 23, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne (Pub. No. 2015/0320936) in view of Haase (Pub. No. 2007/0255227).
(auto-injector assembly, Fig. 2 and see [0087])) for dispensing of a liquid medicament (see [0086]-[0087], the drug delivery device comprising: a housing (22/23, Fig. 2) to accommodate a cartridge (11, Fig. 1) filled with the medicament (15, Fig. 2) and having a piston (12, Figs. 1 and 2) slidably displaced inside the cartridge (11, see [0086]) and sealing the cartridge 11, see [0086], Figs. 1 and 2 where 12 seals the 15 within 11); and a resilient member (21, Fig. 2) having a first end (end directly connected to 22) arranged at an inside facing side wall portion of the housing (distal side of 22) and having a second end (end of 21 that exerts a direct force on 12) opposite to the first end to abut the piston (12) of the cartridge (11, see Fig. 2) but does not teach further comprising a suction pump to connect to a distal end of the cartridge for a suction-based extraction of the liquid medicament from the cartridge.  However, Haase teaches a drug delivery device (200, Fig. 3) further comprising a suction pump (102a) to connect to a distal end (110b, Fig. 1) of a cartridge (122b, Fig. 1) for a suction-based extraction of the liquid medicament from the cartridge (122b, see [0025]).  
It would have been obvious to one of ordinary skill in the art to modify the device taught by Dunne by adding the refill syringe, aspiration syringe, tubing and filter taught by Haase to the device taught by Dunne for aspirating residual substance from the device cartridge prior to refilling the cartridge (see [0025]).
Regarding claim 17, Dunne in view of Haase teaches wherein the first end (end directly connected to 22) of the resilient member (21) is firmly attached to the side wall portion (distal side of 22) of the housing (22/23, see [0087] where 21 located by 23).  
Merriam-webster.com defines “firmly” as “securely or solidly fixed in place” and it is the Examiner’s position that element 23 is attached to element 21 to securely holds element 21 within element 23; hence, element 21 is firmly attached to element 23.
Regarding claim 18, Dunne in view of Haase teaches wherein the resilient member (21) protrudes substantially perpendicular from the side wall portion (distal side of 22, see Fig. 2), and the second end (end of 21 that exerts a direct force on 12) extends into an interior of the housing (interior of 23, see Fig. 2).  
Regarding claim 19, Dunne in view of Haase teaches further comprising a pressure piece (pressure piece, Fig. 3 below) attached to the second end (end of 21 that exerts a direct force on 12) of the resilient member (21), wherein the pressure piece (pressure piece, Fig. 3 below) is complementary shaped to a cross section of the piston (12, see Fig. 3 below).  
Regarding claim 20, Dunne in view of Haase does not specifically teach wherein the resilient member is integrally formed with the side wall portion. First Named Inventor Andreas Bode Attorney Docket: 37488-0743US1 / DE2015- 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Dunne by forming the spring and the spring lock/cap to be integrally formed because spring lock/cap is used to locate the spring within the casing (see [0087]) and it has been held that forming in one piece an article which was formerly formed in two pieces and put together involves only routine skill in the art.
Examiner’s Annotated Fig. 3
[AltContent: arrow]
    PNG
    media_image1.png
    257
    296
    media_image1.png
    Greyscale

[AltContent: textbox (pressure piece)]

Regarding claim 21, Dunne in view of Haase teaches wherein the resilient member (21) (see [0087] and Fig. 2).  
Regarding claim 22, Dunne in view of Haase does not teach wherein the resilient member is made of a plastic material, an elastomeric material, or a combination thereof.  However, Flaherty teaches a compression spring (242, Fig. 3A) that is made of plastic ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Dunne by making the compression spring from a plastic material as taught by Flaherty because Flaherty teaches that such material is a suitable material for making a compression spring ([0047]).
Regarding claim 23, Dunne in view of Haase teaches wherein the side wall portion (22) of the housing (22/23 is pivotably or detachably connected to another portion (23) of the housing (see [0087] it is the Examiner’s position that element 22 is detachably connected to 23 as a result of 22 being held in place by 23).  
Regarding claim 26, Dunne in view of Haase teaches further comprising a tube (25, Fig. 2) with a connector (27, Fig. 2) to establish a fluid transferring interconnection with an interior of the cartridge (11, see [0089]).  
Regarding claim 27, Dunne in view of Haase teaches further comprising the cartridge (11) firmly assembled inside the housing (22/23) with the piston (12) axially abutting the resilient member (21, see Fig. 2), wherein a magnitude of a force exerted by the resilient member (21) onto the piston (12) is smaller than or substantially equal to a breakaway force necessary to displace the piston (21) relative to a barrel of the cartridge (barrel forming lumen of 11) when the piston (12) is initially resting (prior to injection, see [0087]). First Named Inventor Andreas Bode Attorney Docket: 37488-0743US1 / DE2015- It is the Examiner’s position that the magnitude of force exerted by 21 onto 12 is substantially equal to the force that is necessary to move 12 within 11 as a result of the magnitude of force exerted by 21 onto 12 being the force that causes 12 to move within 11.
Regarding claim 28, Dunne in view of Haase teaches wherein the housing (22/23) comprises a reusable housing part (22) and a disposable housing part (23) that are detachably connectable (see [0087] it is the Examiner’s position that element 22 is detachably connected to 23 as a result of 22 being held in place by 23.  In addition, it is the Examiner’s position that element 22 is reusable and element 23 may be disposed and replaced by another casing).  
Regarding claim 29, Dunne in view of Haase teaches wherein the cartridge (11) is assembled inside the disposable housing part (23, see Fig. 2).  
Regarding claim 30, Dunne in view of Haase teaches wherein the first end (end directly connected to 22) of the resilient member (21) is attached to the reusable housing part (22, see Fig. 2) or to the disposable housing part.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunne (Pub. No. 2015/0320936) in view of Haase (Pub. No. 2007/0255227) in view of Moreau Defarges et al. (Patent No. 6053890)
Regarding claim 24, Dunne in view of Haase teaches wherein: the side wall portion (22) forms a lid to cover an access opening of the housing (opening where 22 is located within 23, see Fig. 2), but does not teach a first end of the lid is pivotably attached to the other portion of the housing via a hinge, and a second end of the lid comprises a fastener to releasably engage with a complementary shaped fastening structure of the housing when in a closed configuration in which the lid covers the access opening.  However, Moreau Defarges et al. teaches an injection device (device in Fig. 9) having a housing (1 and 47, Fig. 9) having a side wall portion (47) that forms a lid to cover an access opening of the housing (proximal opening of 1 where 47 is located, see Fig. 9), a first end (end of 47 connected to 48, Fig. 9) of the lid (47) is pivotably attached to the other portion (3, Fig. 9) of the housing  (1) via a hinge (48, Fig. 9, see Col. 3, lines 18-20), and a second end (end of 47 opposite end directly connected to 48, see Fig. 9) of the lid (47) comprises a fastener (protrusion on 47 that engages 4, see Fig. 9) to releasably engage with a complementary shaped fastening structure (4, Fig. 9) of the housing (1) when in a closed configuration in which the lid (47) covers the access opening (see Fig. 9).  
It would have been obvious to one of ordinary skill in the art to modify the device taught by Dunne by forming the spring lock/cap to be pivotably connected to the casing (housing) via a hinge and to form a fastening protrusion on the spring lock/cap to engage with a fastening protrusion on the casing (housing) as taught by Moreau Defarges et al. for securing the cap to the casing and permitting a rotation movement of the cap from a locked to opened position (see Col. 3, lines 18-23).
Allowable Subject Matter
Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 03/25/2021 have been fully considered but they are not persuasive. Regarding the §103 rejection claim 25, applicant argues that Dunne is incompatible with the apparatus of Haase dues to the device taught by Dunne having a particular firing mechanism.  Applicant argues that the driving force via helical spring 21 on the stopper 12 is much larger than a breakaway force necessary to overcome friction effects between the stopper and the sidewall of the barrel 11.  Further, applicant states that it would be illogical for a person .
The Examiner respectfully disagrees.  While it is true that Dunne does have a specific driving mechanism to dispense the fluid it is the Examiner’s position that the specific driving mechanism does not render Dunne incompatible with Haase for several reasons: 
It should be noted that the rejection is adding the aspiration and refill syringe and filter to the device taught by Dunne; hence, the combination of Dunne in view of Haase does not destroy how helical spring 21 moves to dispense fluid.
It is the Examiner’s position that it would not be illogical for a person of ordinary skill in the art to use the aspiration and refill syringes taught by Haase with the device taught by Dunne.  It should be noted that when 12 is moved distally within 10 due to the size of 12 in relation to the inner surface of 11, stopper 12 is not capable of moving to the very distal end of 10; hence, it is the Examiner’s position that some residual of the liquid contents would be left in the neck 
It is the Examiner’s position that one of ordinary skill in the art would not find it difficult to remove the valve housing, sliding shuttle and hypodermic needle of the device taught by Dunne and inserting the needle taught by Haase into the piercable septum 14 to aspirate the residual liquid contents from 10 because it would be obvious to one of ordinary skill in the art to know how to remove the valve housing, sliding shuttle and hypodermic needle from 10 and how to insert needle 114 into septum 14 and connected needle 114 to the aspiration syringe to remove the residual liquid contents.
Regarding applicant’s argument that piercing septum 14 with needle 114 would lead to an automatic and complete expelling of the liquid medicament it is not clear where applicant is getting such rationale from.  It is the Examiner’s position that unless cartridge 10 is tuned upside down or in a position in which gravity pulls on the liquid that piercing septum 14 with needle 114 would not lead to “automatic and complete expelling of the liquid medicament” for example if cartridge 10 is removed from the autoinjection and placed with the septum sealed side upward, even after stopper 12 has been moved to the most distal position within 10; piercing septum 14 with needle 114 would not result in the residual liquid medicament being “automatically and 
Regarding applicant’s arguments about a liquid tight seal; it should be noted that the claim language does not require any type of seal and only requires “a suction pump to connect to a distal end of the cartridge for a suction-based extraction of the liquid medicament from the cartridge” and it is the Examiner’s positon that the aspiration syringe of Haase is connectable to the distal end of cartridge 10 via needle 114 penetrating septum 14 and an aspirating any or all residual liquid medicament from cartridge 10 is a “suction-based extraction of the liquid medicament from the cartridge” that would of ordinary skill in the art would seek to perform to remove all fluid from the cartridge before discarding the cartridge or refilling the cartridge.
Therefore, for the aforementioned reasons the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783